DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 3-6, and claims 1-4, 6-13, and 15-20 in the reply filed on 07-16-2021 is acknowledged.  However, due to the presence of an allowable generic claim, the election of species requirement has been withdrawn.  Claim 1-20 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-11, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/007915 (hereinafter “WO915”).
Regarding claims 1 and 9, WO915 discloses in Figs. 31-34 and 37-40 a hinge assembly for receiving a door, the hinge assembly comprising:
a storage bin 140 comprising a storage space and defining a bin body including a wall 18b having opposed inner and outer surfaces, an edge of the wall including two spaced apart wall panels 175b,177b extending from a respective one of the inner and outer surfaces, the wall panels defining part of a perimeter of an opening closable by the door 14a;
a pivot 16b located between the wall panels, the pivot defining a pivot axis intersecting the wall panels; and
a hinge arm 154 having a portion received between the wall panels and engaged to the pivot, the hinge arm extending away from the wall panels and configured for attachment to the door, the hinge arm pivotable about the pivot axis to be movable between open and closed positions of the door, the hinge arm movable between the open and closed position within a plane extending between the opposed inner and outer surfaces.
Regarding claims 2 and 10, wherein the wall defines a wall body defining the inner and outer surfaces, and the wall panels are detachably connected to the wall body on a respective one of the inner and outer surfaces (see Fig. 34).
Regarding claims 3 and 11, wherein the wall body includes honeycomb material (crush core, [0097]).
Regarding claims 6 and 15, wherein the wall panels are detachably interconnected (see Fig. 34).
Regarding claims 8 and 17, a damper 150 pivotally connected to the hinge arm and to at least one of the wall panels.
Regarding claim 18, wherein the wall is a first wall, the bin body including a second wall 18a opposite the first wall, the second wall having an inner surface within the storage space and an opposed outer surface outside of the storage space, an edge of the second wall including two additional spaced apart wall panels 175a,177a, the bin further comprising an additional pivot 16a located between the additional wall panels, and an additional hinge arm 154 having a portion located between the additional wall panels and engaged to the additional pivot, the additional hinge arm extending away from the additional wall panels and engaged to the door, the additional hinge arm pivotable about the pivot to be movable within an additional plane aligned with the additional wall.
Regarding claim 19, WO915 discloes a method of connecting a door 14a to a wall 18b, the method comprising:
defining a receiving space along an edge of a wall defining part of a perimeter of an opening to be closed by the door; pivotally connecting a hinge arm 154 to a pivot 16b extending within the receiving space so that the hinge arm is pivotable within a plane aligned with the wall; and connecting the door to the hinge arm.
Regarding claim 20, wherein the wall is a first wall, the method further comprising: defining an additional receiving space along an edge of a second wall 18a opposite the first wall: pivotally connecting an additional hinge arm 154 to an additional pivot 16a extending within the additional receiving space so that the additional hinge arm is pivotable within an additional plane aligned with the second wall; and connecting the door to the additional hinge arm.

Claims 1, 8, 9, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaConte (US#4383347).
Regarding claims 1 and 9, LaConte discloses a hinge assembly for receiving a door, the hinge assembly comprising:
a storage bin 10 comprising a storage space and defining a bin body including a wall having opposed inner and outer surfaces (see Fig. 1), an edge of the wall including two spaced apart wall panels extending from a respective one of the inner and outer surfaces, the wall panels defining part of a perimeter of an opening closable by the door 12;
a pivot 17, 21, 23, 25 located between the wall panels, the pivot defining a pivot axis intersecting the wall panels; and
a hinge arm 16, 20, 22, 24 having a portion received between the wall panels and engaged to the pivot, the hinge arm extending away from the wall panels and configured for attachment to the door, the hinge arm pivotable about the pivot axis to be movable between open and closed positions of the door, the hinge arm movable between the open and closed position within a plane extending between the opposed inner and outer surfaces.
 Regarding claims 8 and 17, a damper 34 pivotally connected to the hinge arm portion 16 and to at least one of the wall panels.
Regarding claim 13, wherein the plane of the hinge arm is vertical and the door moves upwardly from the closed position to the open position (see Fig. 2).
Regarding claim 19, LaConte discloes a method of connecting a door 12 to a wall 10, the method comprising:
defining a receiving space along an edge of a wall defining part of a perimeter of an opening to be closed by the door (Fig. 1); pivotally connecting a hinge arm 16, 20, 22, 24  to a pivot 17, 21, 23, 25  extending within the receiving space so that the hinge arm is pivotable within a plane aligned with the wall; and connecting the door to the hinge arm.
Regarding claim 20, wherein the wall is a first wall, the method further comprising: defining an additional receiving space along an edge of a second wall opposite the first wall (Fig. 1); pivotally connecting an additional hinge arm (second arm of the pair) to an additional pivot extending within the additional receiving space so that the additional hinge arm is pivotable within an additional plane aligned with the second wall (Fig. 1); and connecting the door to the additional hinge arm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO915.
Regarding claims 4 and 12, although WO915 fails to disclose wherein the wall body and wall panels include different materials, it would have been an obvious design consideration to modify WO915 accordingly for the inherent material properties thereof as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 5 and 14, WO915 discloses the wall panels 175b and 177b are separate interconnected elements as opposed to monolithic.  However, it would have been an obvious design consideration to modify WO915 such that interconnected wall panels were monolithic for enhanced structural integrity thereof as one-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art.  In re Kohno, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677